536 F.Supp.2d 1367 (2008)
In re: SATURN L-SERIES TIMING CHAIN PRODUCTS LIABILITY LITIGATION.
MDL No. 1920.
United States Judicial Panel on Multidistrict Litigation.
February 19, 2008.
Before JOHN G. HEYBURN II, Chairman, D. LOWELL JENSEN, J. FREDERICK MOTZ, ROBERT L. MILLER, JR., KATHRYN H. VRATIL, DAVID R. HANSEN, ANTHONY J. SCIRICA, Judges of the Panel.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the entire Panel: Plaintiff in an action pending in the District of Nebraska has moved, pursuant to 28 U.S.C. § 1407, to centralize this litigation in that district. No responding party opposes centralization, although defendants General Motors Corp. and Saturn Corp. are neutral as to a transferee district.
This litigation currently consists of three actions, two actions in the Northern District of Illinois and the action in the District of Nebraska, as listed on Schedule A.
*1368 After considering the argument of counsel, we find that these three actions involve common questions of fact, and that centralization under Section 1407 in the District of Nebraska will serve the convenience of the parties and witnesses and promote the just and efficient conduct of the litigation. All of these actions arise from allegations that certain Saturn vehicles have defective metal timing chains and oiler nozzles (a mechanism that is supposed to lubricate the timing chain). Centralization under Section 1407 will eliminate duplicative discovery, prevent inconsistent pretrial rulings, and conserve the resources of the parties, their counsel and the judiciary.
We are persuaded that the District of Nebraska is an appropriate transferee district for pretrial proceedings in this litigation, because the first-filed action was brought there and it is movant's unopposed choice.
IT IS THEREFORE ORDERED that, pursuant to 28 U.S.C. § 1407, the two actions listed on Schedule A and pending outside the District of Nebraska are transferred to the District of Nebraska and, with the consent of that court, assigned to the Honorable Laurie Smith Camp for coordinated or consolidated pretrial proceedings with the action pending in that district and listed on Schedule A.

SCHEDULE A
MDL No. 1920  In re: Saturn L-Series Timing Chain Products Liability Litigation
Northern District of Illinois

Linda S. Marchetta v. General Motors Corp., et al., C.A. No. 107-5362

William P. Anderson v. Saturn Corp., C.A. No. 1:07-6213
District of Nebraska

Amy Faust v. General Motors Corp., et al., C.A. No. 8:07-298